 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopy of the motion served on Local 35 was not available to its counsel.If the latter, the factual allegations in the motion relate solely toBoard proceedings involving Local 35 or matters within its peculiarknowledge.We will not, in any event, require proof of the Employer'sallegations as the only matters alleged therein which we deem ma-terial herein are those pertaining to the various proceedings beforethe Board recited above and the non-compliance of Local 35, of whichwe take official notice.The allegation in Local 35's response concerning the Employer'smotivation or its unfair labor practices are not relevant here.As tothe appropriateness of the procedure utilized by the Employer, it hasselected a method of seeking termination of Local 35's certificatewhich has heretofore been sanctioned by the Board 2Therefore, having carefully considered the Employer's motion, andbeing satisfied that the circumstances related herein warrant theexercise of the Board's powers over its certificate as requested by theEmployer,IT Is ORDERED,that the certificate issued by the Board on June 1,1956, to International Chemical Workers Union, Local 35, AFL-CIO,as the exclusive bargaining representative of the Employer's em-ployees at its Lakeland, Florida, plant, be, and it hereby is rescinded.MEMBER RODGERS took no part in the consideration of the aboveOrder Rescinding Certificate.a Telegraph Publishing Company,102 NLRB 1178.Marston CorporationandInternationalUnion,United Auto-mobile,Aircraft&Agricultural Implement Workers of Amer-ica, AFL-CIO, Petitioner.Case No. 7-RC-3460.March 10, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Iris H. Meyer, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case,' the Board finds :1.The Employer is an industrial processor engaged at its Detroit,Michigan, plant in chemically processing and in painting and pack-aging parts and equipment.From about November 12, 1956, when1 As inour opinion the record and the briefsadequately set forththe facts and thepositions of the parties,the motion of Metal Processors Union,Local 28,InternationalUnion of Doll and Toy Workers of the United Statesand Canada,AFL-CIO,hereinaftercalled the Intervenor,for oral argument,is herebydenied.For reasonsset forthbelow,the motions of the Employer and theIntervenorto dismissthe petitionon contract bar grounds are also denied.120 NLRB No. 10.- MARSTON CORPORATION77it began operations, through March 31, 1957, a period of approxi-mately 41/2 months, the Employer made sales in Michigan totalingabout $44,000 to 5 corporations, over each of which the Board wouldexercise jurisdiction on the basis of direct outflow from Michigan.On the basis of the above sales projected over a 1-year period, theEmployer's indirect outflow will exceed $100,000 annually?Wetherefore find that the Employer is engaged in commerce within themeaning of the Act, and that it will effectuate the policies of theAct to assert jurisdiction in this case.32.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Employer and the Intervenor contend, and the Petitionerdenies, that a current collective-bargaining agreement between theEmployer and the Intervenor, covering employees involved herein,constitutes a bar to this proceeding.On March 15, 1957, the Employer and the Intervenor executed a"Recognition Agreement," in which the Employer recognized theIntervenor as the exclusive bargaining representative of the former'semployees.Although this agreement provided, among otherthings,for a union shop, set forth certain provisions relating to seniority,and had a wage schedule appended thereto, no contract term wasspecified and the parties agreed therein that, within 60 days of thesigning of the agreement, they would negotiate another contractcovering wages, working conditions, and all fringe benefits of theabove employees.On March 22, 1957, the Petitioner sent a letter tothe Employer by certified mail, in substance claiming to represent amajority of the Employer's employees and expressing the Petitioner'sdesire to begin bargaining negotiations; this letter was received atthe ' plant on March 23, a Saturday.On the following Mon-day, March 25, 1957, at 2:30 or 3 p. m., the Employer and the In-tervenor entered into a complete collective-bargaining agreement,covering all the Employer's employees, with the usual exclusions, ef-fective from that date to and including April 1, 1960, and for 1 yearthereafter in the absence of notice.This agreement encompassed notonly the subjects covered by the recognition agreement,4 but alsosuch additional subjects as hours of work, working conditions, reasonsfor discharge, grievance procedure, leaves of absence, vacations, andholidays.The Petitioner's claim did not come to the attention of theEmployer's vice president in charge of labor relations until afterthe execution of the second agreement.On the next day, March 26,the Petitioner filed its petition for a production and maintenanceunit.2 Cf.Miller ContainerCorporation,115 NLRB 509'JonesboroGrain Drying Coopev ative,110 NLRB 481, 484;The T. H. Rogers LumberCompany,117 NLRB 1732, 1733, 1735.*All these matters were treated somewhat differently in the two agreements ,7$DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Intervenor asserts, in substance, that each agreement betweenthe Employer and the Intervenor bars an election at this time.TheEmployer relies on the second agreement alone.As to the first agree-ment, the Board has held that agreements which are merely "tempo-rary and provisional in character" and which the parties contemplate,superseding with a permanent agreement, cannot serve as a bar.' Inthe instant case, it is clear that the first agreement, which was designedto continue in,effect only until, within a limited period, the parties hadnegotiated a permanent contract, was merely temporary and provi-sional in character,; it therefore cannot serve as a bar to thisproceeding.Nor:-can the second agreement serve as a bar, as the Employerreceived the Petitioner's letter claiming representation 2 days beforethe execution of that agreementand the Petitioner filed its petitionwithin 10 days after its claim .7As we have found that neither agreement may serve as a bar tothis proceeding, we find, that a question affecting commerce existsconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties,generally agree that ,a production and maintenance,unit, including shipping and receiving personnel, but excluding pro-fessional employees, guards, and supervisors as defined in the Act, isappropriate.However, the Petitioner, would exclude office clericalemployees, and the Employer and the Intervenor would include them,on the ground that they were included in the overall units establishedin the agreements described above.As their unit placement is inissue,we,-hall exclude office clerical employees from the productionand .maintenance unit, notwithstanding their previous inclusiontherein by agreement of the parties.'We find that all production and maintenance employees at theEmployer's plant at Detroit, Michigan, including shipping and re-ceiving personnel, but excluding office clerical employees, professionalemployees, guards, and supervisors as defined in the Act, constitute aBridgeport Brass Company,-Aluminum Division,110 NLRB 997.As the Petitioner's claim was addressed to the Employer, and not to any specificIndividual,we reject the contention of the Employer and the Intervenor that this claimwas not "received"Until after the execution of the second agreement,when it first cameto the attention of the Employer's vice president in charge of labor relations.Belle-Moe,Inc.,81 NLRB 6, footnote 3. Consequently,Snyder Engineering Corporation,90 NLRB783, andThe Carborundum Company,78 NLRB 91,relied on by the Employer,are clearlydistinguishable because in those cases the petitioners addressed their letters to specificindividualsThe fact that the Petitioner's claim was delivered on a Saturday, when theplant was not normally open, is immaterial under the circumstances of this case, as theclaim was in any event received and available to the Employer in ample time before theagreement of March 25 was executed.7General Electric X-Ray Corporation,67 NLRB 997.8 Dura Steel Products Company,109 NLRB 179,182As we exclude office clericalemployees for the reasons indicated,we find it unnecessary to consider whether they arealso confidential employees. SAFEWAY TRAILS, INC.79-unit appropriate for the ,purposesof collective bargaining within themeaning ofSection 9 (b) of the Act.5.The Petitioner has filed charges against the Employer in CaseNo. 7-CA-1694,alleging,among other things, that the Employer, by,executingthe aforementioned contracts, violated Section 8 (a) (2) ofthe Act.The Petitioner nevertheless desires to proceed to an electionat this time, and it appears that the alleged violation of Section 8 (a)'(2) is relatedat least inpart to the unresolved question concerning therepresentation of the Employer's employees.Under these circum--stances, wefind that direction of an immediate election at this time,without requiring withdrawal of the Section 8 (a) (2) charges, willeffectuatethe policies of-the Act.Such direction is, however, withoutprejudice to, and any certification resulting therefrom shall be spe-cifically conditioned upon, any determination which may be madeconcerningthe status of the Intervenor here in the pending Case No.7--CA-1694.9[Text of Direction of Election omitted from publication.]ME3MERS'RODGERS and BEAN took no part in the consideration of theabove Decision and Direction of Election. '6 SeeNew York chipping Association,etc.,107 NLRB 364,376;Michigan Bell TelephoneCompany,63 NLRB 941, 944,and cases cited therein.-Safeway Trails, Inc.andDivision1112,Amalgamated Asso-ciation of Street,ElectricRailway and Motor Coach Em-ployees of America,AFL-CIO,Petitioner.Case No. 4RC-3490.March 10, 1958DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Alan Zurlnick, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Jenkins and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer. Lodge No. 1023, Brotherhood of RailroadTrainmen, hereinafter referred to as BRT, intervened on the basisof a contractual interest in the Employer's drivers.Lodge 447, Dis-120 NLRB No. 13.